Tee at, D. J.
The points presented arise on a demurrer to-the return to the alternative writ of mandamus. The only point not heretofore settled by the decisions of the United States supreme court is whether, since the recent state statute concerning classification of funds, a mandamus can be awarded so that the warrant demanded may reach the gen*558eral revenues derived from the levy of one-half of the 1 per cent., if the levy of one-twentieth of 1 per cent, is not sufficient, or whether such general warrant for the deficiency on the 1-20 fund shall follow the language used by the United States supreme court in the case of the United States v. The County of Clark, 96 U. S. 211. Since that and other de-cisions rendered by the same court, the state statute passed for classification of the general revenues, it is contended,' would practically leave no general funds applicable to the payment of plaintiff’s judgment.
:It may be that the' purpose of the statute in question was .to defeat the operation of the rules laid down in the decisions of the United States supreme court on this subject. But it must be borne in mind that under previous decisions of the same court the employment by United States courts of state or municipal agencies, to enforce the judgments ánd decrees of United States courts, must be in conformity with state statutes; or, in other words, that in the absence of authority on the part of county or municipal officers to act in the way desired, a United States court cannot compel them to so do. When United States courts seek the aid of county and municipal officers, to enforce their judgments and decrees, they ought not to ask said officers, who are not United States officers, to go beyond their lawful duties in executing what United States courts demand. If they may be considered, quoad hoe, United States officers, still, they are not clothed with other and greater authority than is vested in them by the laws creating their offices. The command of the writ issuing from a United States court cannot be for them to do what they have no legal right to do. That command can give them no legal authority beyond what was before vested in them. The court cannot enlarge their powers. If they have •the power they can be compelled to exercise it. If they have not the power the writ cannot confer it upon them.
The demurrer to the return in this case is well taken, and will be sustained, but the peremptory writ will issue for a warrant upon the general funds of the county, and, not as •'sought, upon the general revenues. The county must con*559tinue to levy annually the one-twentieth and the one-half of 1 per. cent., such being the extent of its power, out of which the warrants issued must be paid.
The writ may issue in accordance with the views here expressed.